The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-14 and 16-21 have been examined.Claims 1-14 and 16-21 have been rejected.

Response to Arguments
The arguments submitted June 14, 2021 have been fully considered but are not persuasive.  Applicant argues that Arora sends same copied requests to both production container and the debug container, and does not teach sending the request to the production container and a copy of the request to the debug container.  While the examiner has noted that a replicated request can be described as both replicated and the original request data, Applicant argues that it is notoriously well known that a copied page will be physically degraded from the original and a 100th copy will be substantially degraded relative to the original.  The examiner respectfully disagrees.	The inability to perfectly copy a physical page of paper is not relevant to the data transmissions of Arora or the claimed invention. A data item received and replicated (as in Arora), can be perfectly replicated and contain the same original data, which Arora describes.  Each request replicated in Arora has the same copied data as the user request, and is therefore the same as the original user request.	This action is made non-final.



Claim Objections
Claims 1, 7 and 13 are objected to because of the following informalities.
Claim 1 lines 10-11 should include commas to read "said gateway sending each replicated request, created by the gateway via said replicating each user request, to the corresponding computer".
Claim 7 lines 14-15 should include commas to read "said gateway sending each replicated request, created by the gateway via said replicating each user request, to the corresponding computer".
Claim 13, page 2 of the claim, lines 2-3 should include commas to read "said gateway sending each replicated request, created by the gateway via said replicating each user request, to the corresponding computer".
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-14 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,372,588. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite a subset of the limitations claimed in the patent, as described below.
	Claims 1 and 2 recite a subset of the limitations recited in claim 1 of Patent 10,372,588. 
	Claims 3-6 recite limitations respectively found in claims 2-5 of Patent 10,372,588.
	As per claims 7-12, these claims recite limitations found in claims 1-6, respectively, and are respectively rejected on the same grounds as claims 1 -6. 
	As per claims 13-14 and 16-18, these claims recite limitations found in claims 1-2 and 4- 6, respectively, and are respectively rejected on the same grounds as claims 1-2 and 4- 6. 
	As per claim 19, this claim recites limitations found in claim 1 of Patent 10,372,588. 
	As per claims 20 and 21, these claims recite limitations found in claim 19 and are rejected on the same grounds as claim 19. 




Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 6-8, 12-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parikshan: Live Debugging of Production Systems in Isolation by Nipun Arora (from the IDS submitted July 10, 2019) (herein Arora). 

As per claim 1, Arora discloses a method for providing debug information associated with computer software executing in a production container, said method comprising: 	replicating, by one or more processors, the production container as a debug container (section 3.1, a debug container is cloned); 	executing, by the one or more processors, the computer software in the production container and corresponding computer software in the debug container (section 3.1, the debug container may execute a snapshot of the production container); 
	a gateway sending each user request to the computer software executing in the production container (section 3.2.1, data from the client is sent to a proxy which sends the communication to the production container),
	said gateway replicating each user request sent to the computer software executing in the production container which creates a replicated request that is a copy of the user request (section 3.2.1, in addition to sending the communication to the production container, data is sent to the debug container),
	said gateway sending each replicated request created by the gateway via said replicating each user request (see abstract, agents replicate inputs from clients to both the production and debug container) to the corresponding computer software executing in the debug container (section 3.2.1, data is sent to the debug container, the debug container operates based on the data and transmits a reply) said computer software executing in the production container executing the user requests received by the production container from the gateway (section 3.2.1, data is sent to the production container and replies are forwarded back to the client), said corresponding computer software executing in the debug container executing the replicated requests received by the debug container from the gateway (section 3.2.1, data is sent to the debug container, the debug container operates based on the data and transmits a reply); 	storing, by the one or more processors, the user requests from the computer 

As per claim 2, Arora discloses the method of claim 1, said method further comprising utilizing the stored debug information to debug the computer software executing in the production container (section 5 provides examples of using the stored information to debug a container). 

As per claim 6, Arora discloses the method of claim 1, wherein the method further comprises:
	said one or more processors recording, and subsequently replaying to the computer software executing in the debug container, the user requests and responses of execution of the computer software in the production container (sections 3.2.1 and 3.3, requests and responses are replayed). As per claims 7, 8 and 12, these claims recite limitations found in claims 1, 2 and 6, .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of Park (US Patent Application Publication 2011/0252404). As per claim 3, Arora discloses the method of claim 2. Arora does not express disclose the method comprising utilizing the stored debug information through a web interface. Park ('404) teaches performing remote debugging of software using a web browser . 

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of Guan (US Patent Application Publication 2014/0289707). 

As per claim 4, Arora discloses the method of claim 1. Arora does not expressly disclose the method further comprising:
	said production container running a first build of software that has a maximum number of compiler optimizations enabled for maximum performance of the computer software; and


Guan ('707) teaches a software debugging system in which both optimized and non- optimized debug versions of software are compiled (see abstract and paragraphs 11 - 12). 

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the software container debugging disclosed by Arora such that the production container is optimized and the debug copy is not optimized, as taught by Guan ('707). This modification would have been obvious because, as would be clear to one of ordinary skill in the art, compiler optimizations mean that the produced software is more compact and may run more efficiently, while use of non-optimized version for debugging allows the debugging personnel to utilize information about code instruction ordering and generally ease debugging (Guan ('707) paragraphs 4, 5 and 9).

As per claims 10 and 16, these claims recite limitations found in claim 4 and are rejected on the same grounds as claim 4.

s 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arora.

As per claim 5, Arora discloses the method of claim 1. Arora does not expressly disclose the method wherein the computer software in the debug container is executed on hardware that is optimized for generating debug information by using solid state storage devices, a larger memory capacity than the production container's memory capacity, and a larger CPU capacity than the production container's CPU capacity. Arora teaches that an extra server that hosts a debug container may be used to host multiple debug containers (section 3.1). Arora also teaches that the debug containers may experience extreme slow-downs (second to last paragraph of section 5).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the container debugging system disclosed by Arora such that the debug container is hosted on a server with a solid state storage device and a large memory and CPU capacities. This modification would have been obvious because, as would be clear to one of ordinary skill in the art, large memory pools and CPU capabilities will make a host more capable of handling slow software and multiple concurrent software containers, as is experienced by Arora. Utilization of a solid-state storage device within the server hosting a debug container would provide the expected benefits of lower access time and latency (see, for example, attached an NPL reference related to Solid-state drives).

.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of "Debug.Assert is Causing My Application to Exit" by StackOverflow (herein StackOverflow).

As per claim 19, Arora discloses the method of claim 1. Arora does not expressly disclose the method wherein said executing the computer software in the production container and the debug container comprises executing the computer software in the production container with assertions disabled and executing the computer software in the debug container with assertions enabled, wherein each assertion comprises an assert statement that checks a Boolean condition and does nothing if the Boolean condition is true, but immediately terminates an executing program if the Boolean condition is false.

StackOverflow teaches some general uses of Debug.Assert statements in program code. These statements are used to verify the state of the application by asserting a condition is true, and when the assert fires because the condition is false, an abort dialog appears that will abort the application (first few paragraphs of question submitted by user Lysergic-acid).



As per claims 20 and 21, these claims recite limitations found in claim 19 and are rejected on the same grounds as claim 19.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zamir teaches creating a cloned VM for use in software testing.  McNeeney teaches use of a debug VM that acts as a backup with an identical copy of application software and is used for debugging failure conditions.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.